Title: To Thomas Jefferson from Lucy Chiswell Nelson, 13 October 1777
From: Nelson, Lucy Chiswell
To: Jefferson, Thomas



Dear Sir
October the 13 1777

I take the liberty of troubling you upon a Subject of very great consequence to myself, and which I have very much at heart. Mr. Nelson very early shewed his inclination to defend his Country by entring into the service in the 7th. Regiment as a Major, in which capacity he acquitted himself to the satisfaction of every body. He is since advanced to be Lt. Colonel in that regiment, where he distinguished himself in the late battle with the enemy. As he has a Family who very much want his presence, he is desirous of the Command of the last Battalion of Artillery, which is to be disposed by the Assembly at their next meeting; not that his Ardour is in the least abated but he thinks he can serve his Country as effectually here, and attend to his own Affairs which suffer much by his absence. You know my situation, with three young Children, must make me anxious for his success on this occasion; and as you have a good deal of Influence in the House, you will oblige me exceedingly by giving him your Interest. I am Sir Your Hble Servant,

Lucy Nelson

